UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2011 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Dear fellow shareholder: A dramatic one-day sell off and the best September performance in 71 years are among the events that made market history during the six-months from April 1 to September 30, 2010 covered in this report. First a ride down . The on-again, off-again rally that started after the market hit bottom in March 2009 peaked in April 2010, and The Teberg Fund’s share price rose to $10.29 on April 26, 2010.Unfortunately, the ascent ended rather abruptly, due in part to the Gulf oil spill on April 20 and bad domestic and global economic news, including the financial meltdown in Greece.As investors anxiously watched the shaky European economy, an unprecedented event in our own market dominated the headlines.On May 6, near the close of the trading day, Proctor & Gamble stock dropped nearly 40% and helped trigger a 900-point sell off.Many of us were glued to our computer screens and televisions as we witnessed one of the most dramatic 30-minute periods in ma market history while commentators tried to figure out what was happening. It’s unclear whether the cause was a single trading error possible only in this high-tech, instant-response world or something more complicated, but the result was clear.It shook the confidence of investors who had been beaten up in the 2008 crash and wiped out some of the gain they had been so gratified to see.When the dust cleared on June 30 at the end of the second quarter, our share price had dropped to $9.14. - 2 - About face for September . It looked as if the third quarter would also produce lackluster results as we heard Fed Chairman Ben Bernanke declare in July that the outlook for the economy was “unusually uncertain,” confirming what we already knew about declining home prices, high unemployment and a black cloud over the business sector. The market continued to falter in July and August and we braced for another historically rough September which we expected to live up to its reputation as one of the worst months of the year. To almost everyone’s surprise, September did just the opposite and produced the best return since 1939, due in part to increased consumer spending, a continued manufacturing recovery and a drop in jobless claims. This strong September was especially surprising to me personally as I had spent many months rechecking data about its performance over the past 60 years for a presentation before an international group of financial professionals in Naples, Florida on October 7. One of the key points in my discussion of historical market trends was that September almost always produced negative market returns, and I had the charts to prove it.While I was glad to see the trend reverse, it meant I had to do a last-minute rewrite to include this exception to the rule. While The Teberg Fund benefitted from this exceptional September performance and ended the third quarter with our share price back up to $9.64, we had positioned our portfolio somewhat conservatively and therefore gave up some of the potential gain.In the end, this six month period proved especially challenging for those of us who make investment decisions based on economic indicators and historic trends because the market didn’t react as expected.As always, we try to err on the side of caution and limit our exposure when we sense a threat, even if it means not fully participating in a rally. - 3 - Will we again rewrite history? Time will tell if another cornerstone of my presentation in Florida will hold true this year as we approach the historically strong months of November and December with the added potential of a mid-term election year rally.With the early campaign start and the big budgets available to sway voters, this could be another period for the history books as we anticipate the change and better times promised by the candidates. In this climate of market headlines, The Teberg Fund continues to aim for steady growth and minimum drama for our shareholders. We appreciate the confidence and support of those of you who have received every one of the nine semi-annual reports we’ve prepared in our history and those who are receiving one for the first time. Sincerely, Curtis A. Teberg Portfolio Manager - 4 - Past performance does not guarantee future results. The above discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.These risks include, but are not limited to, risks involved with non-diversification and investments in smaller capitalization companies and lower rated securities.The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a completed list of Fund holdings. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced and ratings may have been lower. Must be preceded or accompanied by a prospectus. Distributed by Quasar Distributors, LLC (11/10) - 5 - The Teberg Fund Expense Example at September 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10 – 9/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 2.50% per the advisory agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. - 6 - The Teberg Fund Expense Example at September 30, 2010 (Unaudited), continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/10 9/30/10 4/1/10 – 9/30/10* Actual $969.80 Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.33%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 7 - The Teberg Fund Allocation of Portfolio Assets at September 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. - 8 - The Teberg Fund Schedule of Investments at September 30, 2010 (Unaudited) SHARES VALUE COMMON STOCKS - 1.79% 5 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS (Cost $590,955) EQUITY FUNDS - 6.23% American EuroPacific Growth Fund - Class A BlackRock Energy & Resources Portfolio - Class A* Brandywine Fund* Columbia Seligman Communications and Information Fund - Class A* FPA Capital Fund, Inc. Mairs & Power Growth Fund MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Perkins Small Cap Value Fund - Class A* Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A TOTAL EQUITY FUNDS (Cost $2,015,473) EXCHANGE-TRADED FUNDS - 4.67% Oil Services HOLDRs Trust SPDR Gold Trust* Ultra Dow30 ProShares Ultra S&P500 ProShares TOTAL EXCHANGE-TRADED FUNDS (Cost $1,501,074) The accompanying notes are an integral part of these financial statements. - 9 - The Teberg Fund Schedule of Investments at September 30, 2010 (Unaudited), continued SHARES VALUE FIXED INCOME FUNDS - 74.89% BlackRock High Income Fund - Class I $ DWS High Income Fund - Institutional Class Eaton Vance Income Fund of Boston - Class I Invesco High Yield Fund - Class A John Hancock High Yield Fund - Class A TOTAL FIXED INCOME FUNDS (Cost $26,063,937) MONEY MARKET FUNDS - 10.93% Fidelity Institutional Money Market Portfolio, Class I, 0.20%+ TOTAL MONEY MARKET FUNDS (Cost $3,808,097) Total Investments (Cost $33,979,536) - 98.51% Other Assets in Excess of Liabilities - 1.49% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. - 10 - The Teberg Fund Statement of Assets and Liabilities at September 30, 2010 (Unaudited) ASSETS Investments in securities, at value (identified cost $33,979,536) $ Receivables Securities sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payables Due to advisor Audit fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Chief Compliance Officer fee Custodian fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$34,841,714 / 3,615,799 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. - 11 - The Teberg Fund Statement of Operations For The Six Months Ended September 30, 2010 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Trustee fees Registration fees Custody fees (Note 4) Shareholder reporting Chief Compliance Officer fee (Note 4) Insurance Other Total expenses Less: expenses waived by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss on security transactions ) Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. - 12 - The Teberg Fund Statements of Changes in Net Assets Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/ (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Six Months Ended Year Ended September 30, 2010 (Unaudited) March 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares reinvested — — Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. - 13 - The Teberg Fund Financial Highlights For a share outstanding throughout each period Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (1) Net realized and unrealized gain/ (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income — ) From net realized gain on investments — — — ) ) ) Total distributions — ) Net asset value, end of period $ Total return -3.02
